104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lorraine D. HENRY, Appellant,v.John K. WILLIAMSON;  Schmidt, Johnson, Williams, Hovey,Timmons, Collins, Williamson & Ziegler, Appellees.
No. 95-4214.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 4, 1996.Filed:  Dec. 9, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Lorraine Henry appeals from the district court's1 order dismissing for lack of subject matter jurisdiction Henry's tort action against attorney John K. Williamson and his law firm.  Having carefully reviewed the record, we conclude that Henry has failed to establish either diversity or federal question jurisdiction.  Accordingly, the judgment of the district court is affirmed, and Henry's motion for appointment of counsel is denied as moot.  See 8th Cir.  R. 47B.



1
 The HONORABLE FERNANDO J. GAITAN, JR., United States District Judge for the Western District of Missouri